Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        04-NOV-2020
                                                        07:47 AM
                           SCWC-XX-XXXXXXX              Dkt. 5 OGAC

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                         JERAMY M. TRONSON,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00119)

       ORDER ACCEPTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
        Circuit Judge Wong, assigned by reason of vacancy)

          Petitioner/Plaintiff-Appellant’s Application for Writ
of Certiorari, filed on September 21, 2020, is hereby accepted
and will be scheduled for oral argument.     The parties will be
notified by the appellate clerk regarding scheduling.
          DATED:   Honolulu, Hawaiʻi, November 4, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Paul B.K. Wong